          Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 1 of 8



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
                                                    X

                                    :
                                    :                     Miscellaneous Action No. _______
IN THE MATTER OF THE APPLICATION OF :
WP COMPANY LLC d/b/a THE            :
WASHINGTON POST FOR ACCESS TO       :                   ORAL HEARING REQUESTED
CERTAIN SEALED COURT RECORDS        :
                                    :
                                    :
                                                    X




   MOTION FOR PUBLIC ACCESS TO CERTAIN SEALED COURT RECORDS

       WP Company LLC d/b/a The Washington Post (the “Post”), by and through its

undersigned counsel, for the reasons stated herein and in the accompanying Memorandum of

Points and Authorities in support hereof, respectfully moves the Court pursuant to Local

Criminal Rule 57.6, for an Order unsealing certain sealed court records, including legal

memoranda and evidentiary submissions and the unredacted transcripts of certain hearings, in the

criminal case captioned United States v. Paul J. Manafort, Jr., Criminal Action No. 17-0201-01

(ABJ). In particular, the Post seeks the unsealing of the unredacted versions of the documents

(including any accompanying exhibits) filed by the parties in connection with the assertion by

the Office of Special Counsel (“OSC”) that defendant Paul J. Manafort (the “Defendant”)

breached his plea agreement by lying to investigators about several material issues (ECF Nos.

461, 470, 477, 481, 502, 507, 533-1, and 538-1); the complete transcript of the two hearings the

Court held in connection with the breach allegations on February 4, 2019 (the “Feb. 4 Hearing”)

(ECF No. 498) and February 13, 2019 (the “Feb. 13 Hearing”) (ECF Nos. 514, 535); and the

Government’s sentencing memorandum and accompanying exhibits (ECF No. 528) (collectively,

the “Court Documents”).



                                                1
          Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 2 of 8



Factual and Procedural Background

       On October 30, 2017, the Court unsealed the Government’s indictment of Defendant Paul

J. Manafort, Jr. See ECF No. 6. The charges were brought in connection with the investigation

of the Russian government’s efforts to interfere in the 2016 presidential election by the OSC

under Robert S. Mueller III. See Office of the Deputy Attorney General, Order No. 3915-2017.

On September 14, 2018, the Defendant entered a plea of guilty and entered into a plea agreement

with the Government, which was posted on the public docket for the case. See ECF No. 422 (the

“Plea Agreement”).

       On November 26, 2018, the parties filed a Joint Status Report notifying the Court that the

Government believed the Defendant had breached the Plea Agreement by making false

statements to the Federal Bureau of Investigation and the OSC on a variety of matters. See ECF

No. 455 ¶¶ 3-4. The Defendant denied providing untruthful information, but agreed that the case

should proceed to the sentencing phase. Id. ¶ 5. On November 30, 2018, the Court asked the

parties to make submissions on the alleged breach. On December 4, 2018, the Government

moved for leave to file its submission under seal, with a redacted version of the public docket,

which motion the Court granted. See ECF No. 459-60, and Minute Order entered Dec. 7, 2018.

Thereafter, the parties submitted a series of filings, including legal argument and documentary

evidence, on whether the Defendant made material misstatements to the OSC or other law

enforcement investigators. Each of those filings was made under seal, with leave of court,

typically with a redacted version placed on the public docket. See ECF Nos. 459, 469, 474, 480,

503, 504, 533 and 538 (Motions for leave to file documents under seal); 472, 476, 482, 505, 536

(publicly available redacted versions of sealed filings)). The Government’s stated reasons for

filing the documents under seal was that the redacted portions of the documents “relate to

                                                 2
          Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 3 of 8



ongoing law enforcement investigations or uncharged individuals, and public disclosure of

certain information in the submission could unduly risk harming those efforts.” ECF No. 459 at

1.

       The Court held hearings in connection with the breach issue on February 4 and 13, 2019,

and ordered the parties to agree on redactions to the transcripts of those hearings. A redacted

version of the Feb. 4 Hearing transcript was made available to the public on February 7, 2019.

See ECF No. 498. A redacted version of the Feb. 13 Hearing transcript was made available to

the public on February 15, 2019 (ECF No. 514), with a slightly less redacted version of the

transcript made available to the public on February 27, 2019 (ECF No. 535).

       On February 13, 2019, the Court issued an Order determining that the Government had

established by a preponderance of the evidence that the Defendant had intentionally made false

statements on three of the five topics raised by the government. See Order, ECF No. 509 (the

“Breach Order”). The Court explained that the determination “bears upon the applicability of

certain provisions of the Sentencing Guidelines,” and “more generally on the Court’s assessment

of the factors set forth in the sentencing statute, 18 U.S.C. § 3553(a).” Id. at 3.

       On February 22, 2019, the Government filed its sentencing memorandum as to the

Defendant (along with several hundred pages of exhibits) under seal (ECF No. 524), and a

redacted version of the memorandum and exhibits was made available on the public docket on

February 26, 2019 (ECF No. 528).

       On February 27, 2019, the Government filed a supplemental memorandum that appeared

to revise the Government’s allegations that the defendant had made misstatements on one or

more of the five issues addressed in the Breach Order. A heavily redacted version of that

memorandum was made available on the public docket, with the full version placed under seal.

                                                  3
          Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 4 of 8



See ECF Nos. 533, 536. On March 1, 2019, the Court issued a redacted minute order stating that

the Court “appreciates the clarification of the record,” and that “the information in the

supplemental memorandum [REDACTED] does not alter the Court’s determination” set forth in

the Breach Order. See Minute Order (Mar. 1, 2019). On the same day, the Defendant filed

under seal a motion to reconsider the Breach Order, which the Court deemed to apply to both the

Breach Order and the March 1 minute order. See ECF No. 538; Minute Order (Mar. 4, 2019).

       At the Feb. 13 Hearing, counsel for the Defendant raised the question of “the process of

unredacted [material] down the road,” asking whether there would be a process under which the

OSC would notify the Court that a reason for a particular redaction no longer exists. Feb. 13

Hearing Tr. at 65:4-12. The Court noted that “usually things have to be triggered by a motion or

request by someone,” and pointed out that the press had not yet sought unsealing of any material

in the case. Id. at 65:13-25.

Applicant’s Interest in the Matter

       The profound public interest in these proceedings—and the OSC investigation in

general—cannot be overstated. The investigation, which concerns the integrity of this country’s

elections, goes to the core of the interests protected by the First Amendment and has,

accordingly, been the subject of extensive public comment and debate. The Post—along with

most major news outlets in the country—has reported extensively on these proceedings, and has

a strong interest in more fully reporting on these matters to the public.1


1
  See, e.g., Rosalind S. Helderman and Tom Hamburger, Revelations about Manafort’s 2016
interactions with Russian associate show special counsel’s intense focus on Russia contacts,
Wash. Post (Jan. 13, 2019), https://wapo.st/2FsDMTM; Spencer S. Hsu, New court filing
indicates prosecutors have extensive details on Manafort actions not yet made public, Wash.
Post (Jan. 15, 2019), https://wapo.st/2FAKYNA; Spencer S. Hsu, et al., Manafort continued
Ukraine work in 2018, prosecutors say, Wash. Post (Feb. 7, 2019), https://wapo.st/2SvwpBZ;
Rosalind S. Helderman & Tom Hamburger, How Manafort’s 2016 meeting with a Russian
employee at New York cigar club goes to ‘the heart’ of Mueller’s probe, Wash. Post (Feb. 12,
                                                4
          Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 5 of 8



       It is well-settled that the press has standing to challenge closure of court proceedings or

sealing of court records. See Globe Newspaper Co. v. Superior Ct., 457 U.S. 596, 609 n.25

(1982); Wash. Post v. Robinson, 935 F.2d 282, 289–90 (D.C. Cir. 1991); Local Criminal Rules

17.2(c) and 57.6. As further set forth in the accompanying Memorandum of Points and

Authorities, the public has a qualified right of access to these judicial records under both the First

Amendment and the common law. To the extent the Court cannot make specific findings

establishing that a compelling interest requires continued sealing of the Court Documents, and

that the redactions in place are narrowly tailored to achieve that interest, the Court should order

the material unsealed. In addition, given the quick-moving nature of the OSC investigation and

the intense public interest in these proceedings, the Post respectfully requests that the Court

implement a procedure pursuant to which the parties must regularly reassess whether continued

sealing of any material is necessary, and promptly seek unsealing should the reasons for any

sealing dissipate.

Relief Requested

       WHEREFORE, for the reasons stated herein and in the accompanying and Memorandum

of Points and Authorities in support hereof, the Post respectfully requests that the Court enter an

Order unsealing the requested Court Documents, to the extent the Court cannot determine that

continued sealing of any of the sealed material meets the tests for closure under both the First

Amendment and common law rights of public access to court proceedings and documents; and

       WHEREFORE, the Post respectfully further requests that the Court implement a process

for the Court and parties to regularly reassess whether continued sealing of any currently sealed


2019), https://wapo.st/2N4B5t7; Spencer S. Hsu, Federal judge finds Paul Manafort lied to
Mueller probe about contacts with Russian aide, Wash. Post (Feb. 13, 2019),
https://wapo.st/2N2SiTO.
                                                  5
          Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 6 of 8



material is necessary. In particular, at the time an event occurs that obviates the need for

sealing—for example, the release of the final report of the OSC or the indictment of any

“uncharged individuals” discussed in the Court Documents—the Government should be required

to promptly notify the Court and seek unsealing as appropriate. And, in any event, the parties

should be required to reassess the need for sealing on a reasonably regular basis, such as every

four weeks.

                               REQUEST FOR ORAL HEARING

       The Post respectfully requests an oral hearing on this Motion.

Dated: March 7, 2019

                                              Respectfully submitted,

                                              DAVIS WRIGHT TREMAINE LLP


                                              By: /s/ Laura R. Handman


                                              Laura R. Handman (DC Bar No. 444386)
                                              Eric J. Feder (DC Bar No. 1048522)
                                              1919 Pennsylvania Avenue NW, Suite 800
                                              Washington, D.C. 20006
                                              Tel.: (202) 973-4200
                                              Fax: (202) 973-4499
                                              Email: laurahandman@dwt.com
                                              Email: ericfeder@dwt.com

                                              Attorneys for Petitioner WP Company d/b/a The
                                              Washington Post




                                                 6
          Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 7 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of March, 2019, I caused a true and correct copy of

the foregoing Motion for Public Access to Certain Sealed Court records, as well as a true and

correct copies of the Memorandum of Points and Authorities in support thereof and Proposed

Order, to be served by U.S. Mail and electronic mail upon the following:

Counsel for Defendant Paul J. Manafort, Jr.:

Kevin M. Downing
LAW OFFICE OF KEVIN M. DOWNING
601 New Jersey Avenue, NW
Suite 620
Washington, DC 20001
(202) 754-1992
Email: kevindowning@kdowninglaw.com

Richard William Westling
EPSTEIN BECKER & GREEN, P.C.
1227 25th Street, NW
Suite 700
Washington, DC 20037
(202) 861-1868
Email: rwestling@ebglaw.com

Thomas Edward Zehnle
LAW OFFICE OF THOMAS E. ZEHNLE
601 New Jersey Avenue, NW
Suite 620
Washington, DC 20001
(202) 368-4668
Email: tezehnle@gmail.com


Counsel for the Government:

Andrew Weissmann
U.S. DEPARTMENT OF JUSTICE
Special Counsel’s Office
950 Pennsylvania Avenue, NW
Washington, DC 20530
(202) 514-1746
Email: aaw@usdoj.gov


                                                1
       Case 1:19-mc-00032-ABJ Document 1 Filed 03/07/19 Page 8 of 8



Jeannie Sclafani Rhee
U.S. DEPARTMENT OF JUSTICE
Special Counsel’s Office
950 Pennsylvania Avenue, NW
Washington, DC 20530
(202) 616-0800
Email: jsr@usdoj.gov



                                    __/s/ Eric J. Feder__________________
                                        Eric J. Feder




                                    2
